IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN

 


NO. 3-91-042-CR


LEX OWENS,

	APPELLANT

vs.



THE STATE OF TEXAS,

	APPELLEE

 

FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT
NO. 100,707, HONORABLE JON N. WISSER, JUDGE
 



PER CURIAM
	Appellant seeks to appeal from a judgment of conviction for possession of 3,4-methylene-dioxymethamphetamine, a controlled substance.  The punishment is imprisonment for
six years and a $1000 fine, probated.
	The transcript received by the Clerk of this Court reflects that sentence was
suspended in open court on December 21, 1990.  Appellant's notice of appeal was filed on
January 28, 1991.  No extension of time for filing notice of appeal was sought or granted.  Notice
of appeal was not timely.  Tex. R. App. P. Ann. 41(b)(1) (Pamph. 1991).
	The appeal is dismissed.

[Before Chief Justice Carroll, Justices Jones and Smith]
Dismissed
Filed:  May 1, 1991
[Do Not Publish]